

	

		II

		109th CONGRESS

		1st Session

		S. 1470

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on Desmodur

		  HL.

	

	

		1.Desmodur HL

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.09.02Aromatic

					 polyisocyanate based on toluene diisocyanate (TDI) and hexamethylene

					 diisocyanate (HDI) (CAS No. 63368–95–6) dissolved in n-butyl acetate (provided

					 for in subheading 3911.90.45)FreeNo changeNo changeOn or before 12/31/2008

							

						

					

				

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

